    Case 0:20-cv-61992-AHS Document 1-2 Entered on FLSD Docket 09/30/2020 Page 1 of 5
Filing # 11250.2332 E-Filed 08/27/2020 03:29:51 PM


                             IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                                   IN AND FOR BROWARD COUNTY,FLORIDA


         SUSANA SILVA,

               Plaintiff,

         V.

         WAL-MART STORES EAST,LP,                                           CIVIL DIVISION

               Defendant.                                                   CASE NO.: CACE-20-012646




                                                        SUMMONS

        THE STATE OF FLORIDA:
        To Each Sheriff of Said State:

              YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint, Initial
        Interrogatories, Request for Admissions, and Request for Production in this action on Defendant:

                                            WAL-MART STORES EAST,LP
                                           do C T CORPORATION SYSTEM
                                            1200 SOUTH PINE ISLAND RD.
                                               PLANTATION,FL 33324

        Each Defendant is required to serve written defenses to the Complaint on Plaintiffs Attorney, to wit:

                                                  Ramon Crego, Esquire
                                                RUBENSTEIN LAW,P.A
                                                9130 S. Dadeland Blvd,PH
                                                    Miami, FL 33156
                                         Tel:(305)661-6000 / Fax:(305)670-7555

        within 20 days after service of this summons on that Defendant, exclusive of the day of service, and to file
        the original of the defenses with the clerk of this court either before service on Plaintiffs' attorney or ,
        immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for the
        relief demanded in the complaint or petition.

                DATED ON this            AUG 28.2020_
                                                                  Clerk of Said Court



                                                                  BY:
                                                                       As Deputy Clerk
                                                                      (Court Seal)

                                                                                       BRENDA D. F RMAN




                                               EXHIBIT A
          *** FILED: BROWARD COUNTY,FL BRENDA D. FORMAN, CLERK 08/27/2020 03:29:49 PM.****
Case 0:20-cv-61992-AHS Document 1-2 Entered on FLSD Docket 09/30/2020 Page 2 of 5


                    IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                          IN AND FOR BROWARD COUNTY,FLORIDA


     SUSANA SILVA,

           Plaintiff,

     V.
     WAL-MART STORES EAST LP.,                                            CIVIL DIVISION

           Defendant.                                                     CASE NO.:


                 COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

           The Plaintiff, SUSANA SILVA,by and through the undersigned counsel, hereby sues the

    Defendant, WAL-MART STORES EAST,LP., and alleges:

            1.     This is an action for damages which exceeds Thirty Thousand Dollars($30,000.00)

    exclusive of interest and costs, and otherwise within this Court's jurisdictional limits.

           2.      At all times material hereto, the Plaintiff, SUSANA SILVA, was and is a resident

    of Miami-Dade County, Florida, and is otherwise suijuris.

           3.      At all times material hereto, the Defendant, WAL-MART STORES EAST,LP.,

    was and is a Florida Corporation organized under the Laws of the State of Florida and doing

    business in Pembroke Pines, Broward County, Florida.

           4.      Venue is proper in this County in that the Defendant does business in Broward

    County, Florida, and/or all of the acts complained of herein occurred in Broward County, Florida.

           5.      That on or about June 9, 2019, the Plaintiff, SUSANA SILVA, was a business

    invitee of the Defendant, WAL-MART STORES EAST, L-P.'s premises located at 151

    Southwest 184th Avenue,Pembroke Pines, Florida 33029.
Case 0:20-cv-61992-AHS Document 1-2 Entered on FLSD Docket 09/30/2020 Page 3 of 5




                NEGLIGENCE CLAIM AGAINST WAL-MART STORES EAST,LP.

    Plaintiffre-alleges and restates the allegations in paragraphs 1 through 5 as iffully set forth herein.

           6.      That at all times material hereto, and specifically on June 9, 2019, Defendant,

    WAL-MART STORES EAST, LP., owned, managed, controlled, operated, and/or maintained

    the premises located at 151 Southwest 184th Avenue, Pembroke Pines, FL 33029, in Broward

    County.

           7.      That on or about June 9, 2019, the Plaintiff, SUSANA SILVA, was lawfully in

    Defendant, WAL-MART STORES EAST,LP.'s premises, when she slipped and fell.

           8.      That the Defendant owed to its business invitees a duty to provide a reasonably safe

    environment.

           9.      That the Defendant, its agents, servants or employees, breached its duty owed to

    the Plaintiff by negligently maintaining its premises in the following manner:
    :k
                   a.      By failing to maintain the floor of the premises in a reasonably safe

    condition, to wit, allowing liquids such as oil and/or other substances to accumulate on the floor,

    and to prevent dangerous conditions from occurring; and/or

                   b.      By failing to warn of the dangerous condition that existed at the time ofthe

   Plaintiffs incident; and/or

                   c.      Failing to place barricades, wet floor signs, or other marking devices

    utilized to alert customers such as the Plaintiff of the dangerous condition that existed at the time

    ofPlaintiffs incident; and/or

                   d.      By failing to remove said oil or other similar substance from the floor ofthe

    premises; and/or




                                                      2
Case 0:20-cv-61992-AHS Document 1-2 Entered on FLSD Docket 09/30/2020 Page 4 of 5




                    e.      By failing to correct the hazardous condition of the premises when the

    Defendant knew or should have known that the general public visits said premises and specifically

    the Plaintiff herein; and/or

                   f.      Was otherwise negligent in the care, maintenance, and upkeep of the

    premises, and specifically by allowing oil and/or a similar substance to be left on the floor of the

    premises so as to cause the Plaintiffs injury.

            10.    That the Defendant knew or in the exercise of reasonable care should have known

    ofthe existence of the hazardous and dangerous condition which constituted a dangerous condition

    to the Plaintiff, and the condition had existed for a sufficient length of time that the Defendant

    knew or should have known ofthe condition and could have easily remedied it; and/or

            1 1.   That the hazardous and dangerous condition which constituted a dangerous

    condition to the Plaintiff occurred with such frequency that owner should have known of its

    existence.

            12.    As a direct and proximate result ofthe aforementioned negligence ofthe Defendant,

    WAL-MART STORES EAST, LP., the Plaintiff, SUSANA SILVA, slipped on a liquid

    substance and/or a similar substance that had accumulated on the floor and sustained severe,

    grievous and permanent injuries, physical and mental pain and suffering, disability, physical

    impairment, disfigurement, mental anguish, inconvenience, loss of capacity for the enjoyment of

    life, loss of earnings and impairment of earning capacity and/or permanent aggravation of a pre-

    existing condition, and farther incurred hospital bills, medical bills, and/or other bills as a result

    of said injuries; said injuries are either permanent or continuing in their nature and the Plaintiff,

    SUSANA SILVA, will suffer the losses into the future.




                                                     -3
Case 0:20-cv-61992-AHS Document 1-2 Entered on FLSD Docket 09/30/2020 Page 5 of 5




           WHEREFORE,Plaintiff, SUSANA SILVA,hereby demandsjudgment for damages,costs

    and interest from the Defendant, WAL-MART STORES EAST, LP., together with whatever

    other relief the Court deems just and appropriate.

                                    DEMAND FOR JURY TRIAL

           The Plaintiff, SUSANA SILVA, hereby demands trial by jury of all issues so triable as a

    matter of right.

           Dated: August 4, 2020

                                                            RUBENSTEIN LAW,P.A.
                                                            Attorneys for Plaintiff
                                                            9130 S. Dadeland Blvd, PH
                                                            Miami, FL 33156
                                                            Phone:(305)661-6000
                                                            Fax:(305)517-3160
                                                            Email: ramon@rubensteinlaw.com
                                                                   ksalazar@rubensteinlaw.com
                                                                   eservice@rubensteinlaw.com

                                                            By: _/s/ Ramon Crego
                                                                Ramon Crego
                                                                Florida Bar No.: 91379




                                                                       V-



    i




                                                  -4
